DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/19/2020, with respect to Claim 1 have been fully considered and are persuasive.  The obviousness rejection of Claim 1 over Xu and Gray has been withdrawn. 
	Applicant argues persuasively at Page 10, top that “the cited references fail to disclose or suggest claim 1, as amended now, in view of the following […] performing an oxygen evolution reaction (OER) in a neutral electrolyte”.  This argument is persuasive since the Office agrees that Xu disclose only alkaline conditions for oxygen evolution reaction.  The Office notes also that Gray also discloses assessing the oxygen evolution activity of his catalysts in 1 M aqueous KOH (i.e. alkaline solution) (see [0128]). 
	Applicant also argues at the middle of Page 9 that none of the cited references teach or disclose performing “adjusting the pH level of the mixture comprising adding sodium hydroxide (NaOH) to the mixture under nitrogen atmosphere.”  The argument is unpersuasive but moot because of the persuasiveness of the above argument with respect to oxygen evolution reaction in neutral electrolyte as amended in Claim 1.  The Office notes that the prior art discloses methods for preparing layered double hydroxide electrocatalysts by precipitating in NaOH under nitrogen atmosphere.  See Madram et al (“Application 
	Applicant also argues at the bottom of Page 9 that the method of Xu would fail to produce NiCaFe-LDH nanoparticles since precipitation “fails in the presence of Na2CO3 due to reacting CO32- of the Na2CO3 with Ca2+ ions.”   The argument is persuasive with respect to the cited prior art but the Office notes that related prior art discloses methods for preparing layered double hydroxide electrocatalysts by precipitating in NaOH only under nitrogen atmosphere.  See Madram et al (“Application of Pd-Substituted Ni-Al layered double hydroxides for the hydrogen evolution reaction”, Iranian J Hyd Fuel Cell 4(2015) 253-261).  Madram discloses a method for electrochemical water splitting comprising preparing a NiAl layered double hydroxide by precipitating with NaOH under nitrogen atmosphere (see Page 254, 2.2 Preparation of NiAl-LDH/CB).
	Regarding the arguments on Pages 10-11 over the rejections of Claims 5-6 and 9-11 as the cited prior art not making up for the deficiencies of Claim 1, the argument is persuasive at least with respect to the amendment to Claim 1 for performing an oxygen evolution reaction (OER) in a neutral electrolyte as amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected with traverse in the reply filed on . Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The “closest prior art” of record namely Yang et al (CN 105177618), Madram et al (“Application of Pd-Substituted Ni-Al layered double hydroxides for the hydrogen evolution reaction”, Iranian J Hyd Fuel Cell 4(2015) 253-261), and Gray et al (US 2015/0368811) do not teach or fairly suggest the method for oxidizing water comprising a step for fabricating a working electrode using an electrocatalyst comprising nickel-calcium-iron layered double hydroxide nanoparticle and performing an oxygen evolution reaction in a neutral electrolyte.
Yang et al (CN 105177618 citations in this action from the machine translation provided by the Examiner) discloses a method for water splitting comprising:
(1) fabricating an electrode comprising Co-Fe hydrotalcite (i.e. Co-Fe a layered double hydroxide); where fabricating Co-Fe hydrotalcite comprises forming preparing a salt solution comprising Co2+ and Fe3+ where [Co2+]/[Fe3+] = 2-3, then adding NaOH and Na2CO3 mixed solution to precipitate and crystallized at 30 to 60 °C; and fabricating an electrode comprising the Co-Fe hydrotalcite and a conductive carbon black; 
(2) preparing a three-electrode system comprising the Co-Fe hydrotalcite; and
(3) performing an oxygen evolution reaction in a neutral electrolyte (see Embodiment 1).
	Yang does not disclose fabricating a working electrode using an electrocatalyst comprising nickel-calcium-iron layered double hydroxide nanoparticle or fabricating the electrocatalyst according to the steps of claim 1.

	Madram discloses a method for electrochemical water splitting comprising: fabricating a working electrode comprising a NiAl-LDH/CB (carbon black) and a palladium substituted LDH comprising fabricating the electrocatalyst comprising forming preparing a salt solution comprising Ni and Al salt, then adjusting the pH to 8.5 by addition of NaOH to precipitate and stirring at 70°C; modifying a glassy carbon electrode with the electrocatalyst; preparing a three-electrode system comprising the working electrode; and performing hydrogen evolution reaction in acidic solution (see Abstract and Page 254, Preparation of NiAl-LDH/CB and Page 255, Preparation of NiAl-LDH/CB/GCE and NiAl-LDH/CB/Pd/GCE).
Madram does not disclose a method comprising fabricating a working electrode using an electrocatalyst comprising nickel-calcium-iron layered double hydroxide nanoparticle and performing an oxygen evolution reaction in a neutral electrolyte.

	Gray discloses a method for water oxidation comprising applying potential to an electrode comprising a nano-dimensional layered double hydroxide nanostacks where the layered double hydroxide nanostack comprises at least one of Ba2+, Be2+, Ca2+, Ce2+, Cd2+, Cu2+, Co2+, Fe2+, Mg2+, Mn2+, Ni2+, Sr2+, and Zn2+, and at least one of Al3+, Ce3+, Co3+, Cr3+, Fe3+, Ga3+, In3+, La3+, Mn3+, V3+,Y3+,Ce3+ (see [0117] and Claims 2-3.  Gray further discloses the catalyst that comprises Ni2+ and Fe3+ (see [0092-0093]).  Gray further discloses a method of preparing the layered double hydroxide nanostack comprising subjecting a solid ablation target to an energy source (see [0099]).  Gray does not disclose a method comprising fabricating a working electrode using an electrocatalyst comprising nickel-calcium-iron layered double hydroxide nanoparticle according to the precipitation steps in Claim 1 and performing an oxygen evolution reaction in a neutral electrolyte.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claims 15-20 directed to an invention non-elected with traverse in the reply filed on 12/19/2020.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/7/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732